Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-47 are presented for examination.
The amendments and remarks filed on 12/4/2020 have been received and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 28-35 and 41-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.

7.    Claims are drawn a method for treating a disease or condition associated with abnormal autophagy, the method comprising administering to a subject in need thereof:
a therapeutically effective amount of mTOR inhibitor; and
a therapeutically effective amount of ULK1 inhibitor. The claimed scope is very broad, encompassing any mTOR inhibitor and any ULKI inhibitor being used for the treatment of any disease that is associated with abnormal autophagy. As discussed above the claim scope is potentially enormous in comparison, the scope of the description which only includes reduction to practice of compound 14. It is 
extremely narrow. One of ordinary skill in the art would not consider the Examples in the instant specification to be representative of the full scope of the claimed genus.
 Scope of the claims:
7.    Claims are drawn a method for treating a disease or condition associated with abnormal autophagy, the method comprising administering to a subject in need thereof:
a therapeutically effective amount of mTOR inhibitor; and
a therapeutically effective amount of ULK1 inhibitor. The claimed scope is very broad, encompassing any mTOR inhibitor and any ULKI inhibitor being used for the treatment of any disease that is associated with abnormal autophagy. As discussed above the claim scope is potentially enormous in comparison, the scope of the description which only includes reduction to practice of compound 14. It is extremely narrow. One of ordinary skill in the art would not consider the Examples in the instant specification to be representative of the full scope of the claimed genus.
 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.
9.    Sufficient relevant identifying characteristic

11.    Furthermore, the generic statements mTOR inhibitor, ULK1 inhibitor and a disease or condition associated with abnormal autophagy does not provide ample written description to adequately describe the structure/function of a mTOR inhibitor, an ULK1 inhibitor for the treatment of any disease associated with abnormal autophagy. The possibilities are vast, and given the unpredictability of designing the inhibitors that are capable of treating any disorder associated with abnormal autophagy, the description provided is not sufficient. Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed. In the instant case, the specification must establish what inhibitors encompassed by the claims are also able to treat any disorder associated with abnormal autophagy, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
12.    Complete structure:
13.    Many ULK1 have been synthesized in the instant specification. However, only compound 14 has been used in an example showing the reduction to practice.
Physical and/or chemical properties:
15.    The data do not suggest the physical basis for the claimed activity and therefore do not describe which ULK1 inhibitor and mTOR inhibitor would have the ability to treat any disease associated with abnormal autophagy. Understanding the physical basis for the claimed activity is critical to 
16.    iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:
17.    The specification does not describe a general correlation between structure and function for the claimed genus. There is only compound 14 as ULK1 inhibitor is reduced to practice.
The Applicant's specification little guidance as to which inhibitor encompassed by the claims would retain the desired activity. Thus, given the unpredictability in the art and the lack of guidance in the specification regarding making/using any ULK1 and mTOR inhibitor being used for treating any disorder associated with an abnormal autophagy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 20130040310) in view of Blenis et al. (US 20130252950).
5.    Shaw et al. teaches a method of treating cancer comprising contacting the cell with an agent that promotes the phosphorylation of UK1 at the site. See claim 23. The use of ULK1 inhibitors is taught in Para [0069]. The treatment of breast cancer, prostate cancer, lung cancer, carcinoma, colon cancer and leukemia is taught in claim 24. Shaw differs from the claimed invention in the use of mTOR inhibitor. Blenis et al. teaches a method of treating cancer using a mTOR inhibitor. See Para [0041].
The treatment of different types of cancers is taught in Para [0038], Para [0045] and claim 21. The use of the claimed mTOR inhibitors, such as rapamycin is taught in claim 6. It would have been obvious to a person skilled in the art to use the combination of an ULK1 and mTOR for the treatment of a condition associated with abnormal autophagy considering that each of such components have been used individually for the treatment of cancer. Applicant's attention is drawn to In re Kerkhoven, 626 F.2d 846, 205 U.S. P. Q. 1069 (C.C.P.A. 1980), the court stated that "it is prima fade obvious to coruhme two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose, in re Susi. 58 CCPA 2074, 1079-80, 440 F.2d 442, 445,169 USPQ 423, 426 (1971); /« re Crockett, 47 CCPA 1018,1020-21, 279 F.2d 274, 276-77,126 USPQ 1E6,188 (1980). As this court explained in Crockett, the idea of combining them flows 
Applicant’s arguments regarding 112 first paragraph have been noted.   Applicant in his remarks argues that ULK1 in the tumor tissue, is suddenly activated by the suppression of phosphorylation at Ser757 by mTOR upon inhibition of mTOR activity by treatment with mTOR inhibitor. Id. With ULK1 activity no longer suppressed, the cell protective autophagic processes are then re-started, thus resulting in the cytostatic response observed in such tumors treated with mTOR. See paragraph [0076] (“treatment with mTOR inhibitors curtails cell growth but also promotes cell survival of the treated cells due to elevated autophagy”). Thus, Applicants theorized that the abnormal autophagy induced by treatment with mTOR inhibitors alone could be corrected by concomitant treatment with a ULKl inhibitor”.   Applicant goes on by saying that “ In the instant application, this hypothesis is borne out by experiment. For example, FIG. 7D shows recovery of ULK1 kinase activity upon treatment of mouse embryonic fibroblasts with an mTOR inhibitor. Additionally, FIG. 9C shows that A549 lung cancer cells, which are known to display a cytostatic response in response to treatment with mTOR inhibitor alone, displayed conversion of the cytostatic response to a cytotoxic (e.g. apoptotic) response upon combined treatment with a ULK1 inhibitor (compound 14) and an mTOR inhibitor. Thus, the instant application demonstrates that such an effect can be observed in relevant tissues”.  It is the examiner’s position that the presented data are not commensurate in scope with the claimed language.  Such data are done at one concentration with one compound from each group.  However, the claims are not limited to one compound from each group at one concentration.  Applicant in his remarks further argues that “The instant application also describes an assay for screening for compounds with ULK1 activity. See, e.g. Paragraphs 924-925. Such an assay would allow a skilled chemist to rapidly test and develop more compounds with the desired ULK1 activity. Indeed, the instant application discloses hundreds of compounds which have been screened for 
Applicant’s arguments regarding the obviousness rejection have been noted.  Applicant in his remarks argues that “ Indeed, the teachings of Shaw and Blenis suggest that inhibition of ULK1 and mTOR inhibitors respectively are only useful in cancers where the specific enzyme is implicated in the underlying mechanism driving the cancer. For example, while Shaw does generically recite treating a variety of cancers by inhibiting ULK1 (such as in claims 23-24 and paragraph [0069] cited by the Office), the teaching of Shaw as a whole is that ULK1 inhibitors are most effective for treating cancer identified as having aberrant autophagy, as this is the process inhibitors of ULK1 disrupt to facilitate cancer cell death. The Office points to no guidance in Shaw why the addition of an mTOR inhibitor would offer any improvement. Conversely, Blenis teaches that mTOR inhibitors are effective cancer therapies when mTOR activity is misregulated and is silent as to whether such cancers display the aberrant autophagy described in Shaw. To the extent Blenis describes pathways upon which misregulated mTOR acts, such pathways are not involved in autophagy”.  It is the examiner’s position that the prior art individually teaches the use of ULK1 inhibitors and mTOR inhibitors for the treatment of cancer.  Shaw teaches the use of ULK1 inhibitors for the treatment of cancers that are claimed herein.  Blenis teaches the use of mTOR inhibitors for the treatment of the claimed type cancers.  Therefore, it would have been obvious to a person skilled in the art to combine such compounds for being used for the treatment of the same type of cancers regardless of the mechanism by which such treatment is accomplished.  Applicant in his 
Claims 36-40 are objected as being dependent on upon a rejected claim.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617